McOLELLAN, J.
The action is tort, by the sendee (if a telegraphic message. The negligence averred was *116delay in delivery — nondelivery within a reasonable time and as in dnty bound to do. The defendant (appellee) set up, in bar of the recovery sought, the following rule or stipulation: “The company will not be liable for damages or statutory penalties in any case where the claim has not been presented in writing within 60 days after the message is filed, with the company for transmission” — it being averred that the claim counted on was not filed as required by the rule or stipulation. The demurrers to these pleas took the point that the rule or stipulation was an element of the contract entered into by the sender for the transmission and delivery of the message and, no relation of agency being averred, as between sender and sendee, in the premises, that, in consequence, the obligations of the contract were not binding on the sendee, who was not a party thereto and did not, as an element of the contract, assent to the stipulation. The court overruled the demurrers, and the plaintiff, replying to the pleas, undertook to set up the facts, in substance,' indicated by the ground of demurrer directed, as stated, against the pleas. To these replications demurrers were sustained. From a judgment for defendant, plaintiff appeals, assigning as errors only rulings on demurrers to pleas and replications.
In Adair’s Case, 115 Ala. 441, 22 South. 73, it was held that the sendee could not maintain an action for breach of the contract in the transmission and delivery of a telegram unless he (sendee) was “directly or per alium a party to the contract.” This doctrine was reaffirmed in Ford’s Case, 117 Ala. 672, 23 South. 684. We take “per alium” to mean a relation of agency to which the sendee was the principal. However, it should be noted, as upon the authority of the Ford Case, that a sendee may also maintain an action on the contract *117where the “motive for the formation” of the contract contemplates the benefit, solely, of the person to whom the message is addressed. This latter announcement has been recently reaffirmed in Adam’s Case, 154 Ala. 657, 46 South. 228, among others of our decisions.
Unless the sendee is in one of the three classes mentioned in the Adair and Ford Oases, and later decisions following in their wake, the sendee cannot maintain an action ex contractu, because he is not a party or privy to the contract. — Heathcoat’s Case, 156 Ala. 339, 47 South. 139; Ford’s Case, 117 Ala. 672, 676, 23 South. 684; Adams’ Case, 154 Ala. 657, 659, 46 South. 228, and authorities cited.
The sendee’s remedy is in tort, for the breach of the public duty, independent of the promise of the contract. — Krichbaum’s Case, 132 Ala. 535, 31 South. 607; Waters’ Case, 139 Ala. 652, 36 South. 773. The former case again came before the court (145 Ala. 409, 41 South, 16), but the soundness of this ruling on the first appeal does not appear to have been questioned.
To what extent, if at all, is his remedy or rights affected by the reasonable rules of the company governing its business or by stipulations of the contract, between the company and the sender, to which he (sendee) is not a party, unless within the three classes defined in the Adair and Ford Oases?
This court has not dealt with the question. Counsel for appellant insist that Harris’ Case, 121 Ala. 519, 25 South. 910, 77 Am. St. Rep. 70, is authority for his contention. That case upheld the reasonableness and validity of the rule or stipulation here pleaded, declaring it not a stipulation or rule in respect of negligence. It also held that the material averment, in plea 2, of a special contract was not supported by any evidence introduced. But this ruling is in no sense an affirmation *118that a sendee of a message is unaffected in respect of right or remedy by rules or stipulations by which a sender is bound. This is conclusively shown by the fact that Harris, the plaintiff, was the sender, not the sendee, of the message. The question in hand was not presented nor decided in Harris’ Case.
The numerous authorities cited pro and con have been considered with great care. As stated, this court is uncommitted on the matter, and is free to adopt that view appearing soundest in reason.
Upon first consideration, this argument would seem to be well-nigh conclusive in appellant’s favor; that a sendee of the class here complaining, not a party to the contract, entitled to no right of action for the breach of its promise, should not be bound by its terms or provisions. This view is, in effect, that prevailing in Webbe’s Case, 169 Ill. 610, 48 N. E. 670, 61 Am. St. Rep. 207, among others. That argument appears to have the virtue of fairness and to lead to a just conclusion. But more mature consideration compels the abandonment of it as of weight in the premises. The weakness of the argument lies in its superficialness. It omits necessary reckoning with the source and character of the duty owed by the company to the sendee and of the breach of which he complains. The source of the duty, giving rise to it, is, obviously, the contract, entered into alone by the sender and the company. Prom that contract must be gathered the person to whom transmission and delivery is undertaken to be effected. The contract establishes that fact, and upon it rests, in part and as of course, the sendee’s right to recover for wrong suffered. The sender may order that contract after such fashion as he and the company agree upon. The company and the sender might bind the company to deliver the message beyond *119.the free delivery limits of the destination office, or they might agree to delivery outside of office hours. On the other hand, in the company’s favor, the sender and the ■company may agree that the message he delivered after a certain hour, many hours beyond a reasonable time for its delivery, to one within easy access and within the free delivery limits of the destination office; or that the message, instead of delivery as, unless contracted against, would be the duty of the company, that it be ■committed to the mail for the sendee.
If the company failed to deliver beyond limits, or ■delivery was not effected because not within reasonable office hours, could the company defend on the ground that the party was beyond the limits of delivery, or that the message was received during, and delayed only until the expiration of, reasonable office hours. On the other hand, could the company be held liable for failure to deliver a message when its contract with the sender contemplated the holding of the message to a certain hour, or for the consequence of the loss of the message in the mail, where, in keeping with its contract with the sender, it had promptly mailed the message? Surely both questions, raised upon suppositions, must be answered in the negative, unless it can be maintained: First, that the duty is different to the sendee from that due the sender; second, that the law-imposed duty, upon which the sendee relies for his cause of action, ignores the contract upon which it rests and out of which it rises and denies to the company the right to qualify, with reasonable rules and stipulations, its obligations in respect of a telegram, and yet, at the same time, impose on the company the obligation to fulfill, to the sendee’s advantage, conditions beyond its usual course of business. It is apparent that the law-imposed duty would be at least unjust and illogical if *120such results obtained. If they did obtain, we would have totally different duties due sendee and sender. The former would be favored by his exemption from the effect of all stipulations, and the latter would be bound by them, notwithstanding the identical contract gave each duty' life, and the company would be, in effect and for its own reasonable protection and the conduct of its business, denied the inherent power to stipulate in reasonable limitation of duty. Such cannot be the iaw, nor the law’s- effect.
The underlying reason is, and must be, that, in this class of cases, the duty, conferring the right of action ex delicto on one not a party to the contract, is necessarily colored and controlled by the contract out of which the duty arises. The duty, whether within the promise of the contract or imposed by law because of the public character and service of the company, must be the same, viz., that it will, with due diligence and skill, transmit and deliver the message as the sender-an d the company have stipulated. If they have not stipulated against certain contingencies, the company cannot raise them as a shield from the attack of a wronged sendee. If they, expressly or by implication,, have so stipulated, and the sendee has suffered in consequence of a breach of the stipulation, his right to recompense therefor must be ascertained with reference to the stipulations. He cannot establish a relation to-the company through appeal to a contract and then repudiate, if to his disadvantage, provisions of the contract. He must accept and be bound by the whole contract or none of it.
While there are decisions elsewhere to the contrary, the following citations, among others, support the soundness of our view in this connection: Broom’s Case, 71 S. C. 506, 51 S. E. 259; Culberson’s Case, 79 *121Tex. 65, 15 S. W. 219; Mainer’s Case, 94 Tenn. 442, 29 S. W. 732; Russell’s Case, 57 Kan. 230, 45 Pac. 598; Frazier’s Case, 45 Or. 414, 78 Pac. 330, 67 L. R. A. 319; Ellis’ Case, 13 Allen (Mass.) 226.
We see nothing in the stipulation here pleaded to exempt it from the considerations stated. It is, as said in Way’s Case, 83 Ala. 542, 4 South. 844, a limitation in the nature of a condition subsequent. It bound the sender of the message in question, if 'within his contract as a stipulation therein, or if he engaged the service of the company with notice that the matter pleaded was a rule or regulation of the company in the general conduct of its business. If it was not a stipulation or was not such a.rule or regulation, of which he (sender) had notice, then it did not bind the sender, nor of course the sendee. The contract being with the sender, and not with the sendee, the sendee cannot take anything by failure of notice to him of the stipulations of the contract or the rules and regulations with expressed or implied reference to which the contract was made. The company’s duties Avere colored and controlled by the contract completely consummated between it and the sender at the time the message was accepted for transmission and delivery. So far as the pleas show, there Avas no assumption of obligation by the company to acquaint the sendee with the terms of the contract. We know of no rule of law that imposed it. The sendee’s course was to inform himself what the contract was. He cannot assail the defense of a stipulation or rule dr regulation, binding the sender, by an objection that he did not- know, or have notice, of the rule or stipulation. To allow that would enlarge the contractual obligation of the cómpanv to the advantage of the one not a party to the contract.
*122The report of the appeal will contain pleas 2 and 3 as amended, the demurrers thereto, replications 2, 3, and A, and the demurrers directed thereagainst.
Plea 2 as amended alleged that the requirement for presentation of claims for damages, growing out of the service contracted for, was on the blank on which the message was written. Where that is the case, the sender, in the absence of fraud, is estopped to deny the binding effect of the requirement. — W. U. Tel. Co. v. Prevatt, 149 Ala. 617, 43 South. 106. Being so binding upon the sender, the sendee (plaintiff) is likewise bound. Accordingly, plea 2, as amended, was not subject to demurrer on any ground.
None of the grounds of demurrer to plea 3 as amended were well taken. The plea, in substance, asserts that, at the time the sender contracted for the transmission and delivery of the message in question, there was a rule or regulation then, and iong before, in force, requiring the presentation of claims for damages to he made within 60 days after the filing of the message; that the rule was a reasonable one; that the rule or regulation was printed on the message delivered to the plaintiff (sendee); and that he did not present his claim within the required period. We summarize the grounds of demurrer interposed to this plea.
Those numbered 1, 3, and 10 were general and hence unavailing under our statute. — Code 1907, § 5340.
Those numbered 2, 4, 5, 6, and 7 proceed on the theory that the rule or regulation pleaded was directed against liability for the consequence of negligence or wrong; whereas, it is settled here that the rule or regulation “does not limit the defendant’s liability for negligence as the demurrer to the plea assumes, hut only requires reasonable notice to the defendant of claims for damages.” — Harris v. W. U. Tel. Co., 121 Ala. 519, 521, 25 *123South 910, 77 Am. St. Rep. 70; W. U. Tel. Co. v. Henderson, 89 Ala. 510, 515, 516, 7 South. 419, 18 Am. St. Rep. 148, among others.
Those grounds numbered 8 and 9 object, in substance, that the plaintiff (sendee) was not bound by the rule or regulation pleaded. These grounds express the theory of the case, in this regard, urged below and here for the appellant.
We have ruled, and so upon reason, as appears to us, of evident soundness, that the sendee, though suing in tort, is bound by the contract, as before stated, entered into by the sender and the company; that, if the sender was bound by the rule or regulation, the sendee is bound; and that to give notice of the terms and conditions of that contract to the sendee, who is not a party thereto, is not, unless of course expressly stipulated for in the contract, an obligation assumed by the company.
The allegation that the rule or regulation was printed on the message delivered to the plaintiff (sendee) was, in consequence, an averment without force or effect upon the rights of the parties litigant. If the sender contracted without reference to, or notice of, the rule or regulation, the sendee’s rights was not affected thereby. If the sender contracted with reference to that rule or regulation, or with notice that it was a rule or regulation in force in the general conduct of the company’s business, so as to incorporate it in the contract by implication, then the sendee was concluded in accordance therewith.- — Harris v. W. U. Tel. Co., supra; 2 Joyce on El. § 708.
The plea (3 as amended) avers that the rule or regulation was, and had long been, in force when the message was filed for transmission and delivery by the sender. One imperfection lay in the fact that it does not ap*124pear from, the plea that tbe rule or regulation was an element of tbe contract entered into by tbe sender and tbe company, either as tbe result of its being written or printed on tbe blank on wbicb tbe message was written when delivered and accepted by tbe defendant at Samson, or by incorporation, by implication, in tbe contract in consequence of tbe sender’s having notice that such rule or regulation was a general rule or regulation then, at tbe time tbe contract was made, in force in tbe conduct of defendant’s business; or, stated summarily, that it does not appear from plea 3 as amended that tbe requirement pleaded bound tbe sender. As before announced, no ground of tbe demurrer, as readily appears, took the point, nor any other possessing merit as against this plea.
Tbe argument pressed by tbe appellee, that tbe record does not show tbe amendment of original plea 3, contradicts tbe record. A comparison of tbe original, with tbe amended, plea 3, discloses that tbe word “plaintiff,” as it appears in tbe amended plea 3, just preceding the words, “was written,” was substituted for tbe word “defendant” there employed in the original plea 3.
Replications 2 and 3, wbicb tbe judgment entry recites were filed to pleas 2 and 3 as amended, were, under the prevailing view of tbe law applicable, well stricken in response to ground 4 of the demurrers, if not others, to these replications.
Replication A to plea 3 as amended assumed to assert that tbe rule or regulation set out in plea 3 as am.ended was not a part of the contract made by tbe sender with tbe defendant. In this particular tbe plaintiff seems to have abandoned his theory up' to that point steadily pressed, viz., that, the sendee was not bound by tbe contract originally made by tbe sender with tbe de*125fendant. To this replication the defendant interposed a demurrer that was without merit in any of its four assignments. The two first grounds assert that the replication tokened a departure from the complaint. That urns untenable when the plea to which it Avas addressed AAras remembered. The third ground Avas general, and, under the statute, could not rightfully prevail. The fourth ground asserted that the replication did not negative the plea’s averment that the message delivered to plaintiff (sendee) bore the rule or regulation. Under the law of the case as before announced, this ground was Avithout merit. It follows, necessarily, that the court erred in sustaining the demurrer to the replication.
Tavo questions noAv arise and must be considered. One is: Was the error without injury? The other is, stressed for appellee in brief: Düd the replication voice, only, matter that should have been spoken by demurrer, and hence token an effort to substitute replication for demurrer, thereby undertaking to assert, in reply to an allegation (in the plea) of fact, a matter of law only.
It will be noted that plea 3 as amended contained no express averment that the rule or regulation was a part of the contract. The two means, before stated, or one of them, by Avhic'h the rule or regulation may have been incorporated in the contract, are not specifically averred to have entered into the engagement between sender and the company. It will be further noted that had demurrer taken this .point it must have been sustained, Accordingly, the plea left the matter, in respect of the indicated matter, in inference. The demur-rant waived the objection to the plea by not taking the point. The replication asserted the -fact, neg’atively, and thereby assumed the burden of its support in the proof, thus relieving the defendant of a burden that in *126right should have been on it, that the rule or regulation was not written or printed on the original message accepted by the defendant, at Samson, and that the rule or regulation did not become a part of the contract between the sender and the company. In short, the plaintiff, passing without objection the indicated frailty of the plea, asserted in the replication the fact left to mere inference by the plea.
This statement of the scope and effect of the replication and of the plea, considered together, necessarily leads to the conclusion that the replication did not set up matter of law only. On the contrary, it obviously pleaded a fact, pure and simple, which, if sustained, avoided the effect of the rule or regulation asserted in the plea and the existence of which the replication confessed, but apparently limited the possibility of the rule or regulation’s becoming a part of the contract to its incorporation therein by means of the indorsement on the blank when the message was originally filed at Samson, and excluding the possibility of its incorporation by means of the implication, based on notice to the sender, stated before. We therefore hold that the mentioned insistence for appellee cannot be approved. The replication set up matter of fact in confession and avoidance of the plea, not of law only.
The rule is that error is without prejudice where a general demurrer is sustained to a pleading, and that the pleading is incapable of amendment, without departure therefrom, so as to make it good. — Ryall v. Allen, 143 Ala. 222, 38 South. 851. This replication (A) was not within the rule, since it was capable of amendment in respect of a denial of notice to the sender of such rule or regulation, so- as to avoid its implied incorporation into the contract, between sender and the company, as before ruled. It hence results that in *127sustaining the demurrer to the replication (A) there was error, for which the judgment must he reversed, and the cause remanded.
Reversed and remanded.
Dowdell, O. J., and Simpson, Anderson, Sayre, and Evans, JJ., concur.